Citation Nr: 1431629	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from November 1990 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In September 2012, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A current bilateral wrist disorder did not have its clinical onset during service, arthritis of the wrists was not diagnosed within the first post-service year, and a bilateral wrist disorder is not otherwise related to service.
2.  A current low back disorder did not have its clinical onset during service, arthritis of the low back was not diagnosed within the first post-service year, and a low back disorder is not otherwise related to service


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for the establishment of service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a letter dated in September 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The evidence of record also contains the report of an examination requested by VA and performed in October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The report considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing in September 2012.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim that need to be obtained.

In sum, the Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled, and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that the disease was manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

During his September 2012 Board hearing, the Veteran indicated that he injured his wrists while digging foxholes and undertaking additional strenuous work with his hands during active service.  He added that he was treated in sick call wherein he was prescribed over-the-counter pain medication.  He also reported that he injured his back during service while engaging in heavy lifting.  He added that he has been experiencing symptoms associated with the respective disorders ever since service.

A review of the Veteran's service treatment records reveals that in July 1992, he was treated for bilateral wrist pain.  He denied a history of the asserted problem and described that he injured his wrists digging fox holes.  The assessment was tendonitis/primary strain to the bilateral wrists.  A service treatment record dated in August 1993 shows that the Veteran reported a one day history of upper back pain.  The assessment was mid-back pain.  A periodic report of medical examination dated in March 1994 shows that clinical evaluation of the spine and upper extremities was within normal limits.  In the associated report of medical history, the Veteran did not indicate that he had either a bilateral wrist or low back disorder.

Following service, private outpatient treatment records dated from June 2008 to December 2009 show that the Veteran was initially seen following a worker's compensation injury in June 2008 when he had a sudden onset of back pain after pulling on a wrench.  At that initial visit, the Veteran denied previous problems with his lower back.  His symptoms subsided following treatment for the work injury.

VA outpatient treatment records dated in January 2010 show that the Veteran was treated for reported wrist and low back pain.  At that time, he described episodic wrist pain that was generally work-related and resolved with rest.  He also reported a childhood history of a right hand fracture and bilateral forearm fractures that resolved.  The assessment was recurrent, activity related, bilateral wrist and forearm pain, likely tendonitis.  The Veteran also reported having episodic back pain that was generally work-related and resolved with rest.  X-rays showed no significant degenerative changes.  The assessment was episodic low back pain with no neurologic findings and normal X-rays.  Subsequent VA outpatient treatment records show that the Veteran had periodic complaints regarding the wrists with continued diagnosis of tendonitis.  X-rays in October 2011 were within normal limits.  He was also noted to have chronic intermittent low back pain.

In April 2010, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  He reported that he had experienced problems with his wrists intermittently since digging fox holes in service.  He noted that he would treat with over-the-counter medication, and that he had not had any private treatment for the wrists.  He also testified that there had been no specific injury during service, but that repeated use from lifting, marching, and digging caused his back symptoms.  He noted that he was seen three to five years after service for his symptoms, but that the office was no longer in business.  He added that he had been a mechanic since leaving service, and that he had experienced a pinched nerve in his lower back in 2008, but that he had not been doing any heavy work at the time, just bending over.  He also reported a recent recurrence of symptoms in his back.

A VA examination report dated in October 2011 shows that the Veteran provided a history consistent with that as set forth above.  Following examination of the Veteran, the diagnoses included bilateral wrist strain/tendonitis and low back pain.  The examiner opined that it was less likely than not that the bilateral wrist tendonitis was incurred in or caused by an in-service injury, event, or illness.  The examiner explained that there was no chronic disability diagnosed during service, and that the Veteran had reported no chronic wrist complaints during the 1994 medical examination, and reported "No" when asked at that time if he experienced any joint condition or arthritis.  The examiner also indicated that there had been no continuity between the in-service complaints and the post-service complaints and treatment.  The examiner noted that the Veteran had worked as an auto mechanic for over 12 years following service, which would be more likely to account for the periodic wrist symptoms.

With regard to the asserted low back disorder, the VA examiner opined that it was less likely than not that the low back pain and pinched nerve were incurred or caused by active service.  The examiner explained that the Veteran had reported  no joint, arthritis, or recurrent back pain on the reports of medical history and examination nearest to discharge in 1994.  There was also a lack of continuity from 1999 to 2008, and X-rays had been normal in 2010.  Moreover, there was an injury to the low back in June 2008 and post-service work as a mechanic for over 12 years.  The examiner also clarified that the treatment during service had been for pain between the shoulders, not the low back.

After a careful review of the evidence of record, the Board finds that entitlement to service connection for bilateral wrist and low back disorders has not been established.  Initially, while the Veteran was treated on multiple occasions during service for bilateral wrist tendonitis and for mid-back pain, there is no medical evidence of ongoing treatment for either disorder in service, and the Veteran's subsequent March 1994 report of medical examination shows that clinical examination was within normal limits.  The Veteran's service treatment records are highly probative as to his condition at the time of his service, as they were generated with the specific purpose of ascertaining his then-physical condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Following service, the earliest indication of treatment for either disorder is not until 2008, almost nine years after separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service can be considered as evidence against a claim.  Moreover, there is no competent medical evidence of a nexus between a currently diagnosed bilateral wrist disorder or low back pain and the Veteran's period of active service.  There is also no competent medical evidence that the Veteran had manifested arthritis of either the wrists or low back within one year of separation from service.

In this regard, the Board finds probative the October 2011 VA examination report that concluded that the claimed conditions were less likely than not incurred in or caused by service.  These opinions are considered probative as they are definitive, based upon a complete review of the Veteran's entire claims file, and are supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight. Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. The Veteran has not provided any competent medical evidence to rebut the opinions against the claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In essence, the only evidence of record supporting the Veteran's claims consists of his own statements.  The Board recognizes the Veteran's contentions that he has bilateral wrist and low back disorders as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

However, in this case, to the extent that the Veteran is able to observe continuity of bilateral wrist and low back symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the service treatment records (containing no evidence of a chronic bilateral wrist and low back disorder during service) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with either disorder until 2008, and no evidence linking either disorder to the Veteran's service) outweigh the Veteran's contentions.  In addition, the October 2011 VA examiner considered the Veteran's claims regarding continuity of symptomatology and nevertheless concluded that his wrist and low back disorders are not likely related to service.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has current bilateral wrist and low back disorders that are related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation. 

Overall, the Board concludes that the evidence is not in relative equipoise, as there is evidence of a normal spine and upper extremities in March 1994, and a near nine-year gap between the Veteran's discharge from service and treatment for the asserted disorders.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's asserted disorders-the October 2011 VA examination-weighs against service incurrence.  Given the overall evidence, for the Board to conclude that the Veteran has bilateral wrist and low back disorders that were incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are, therefore, denied.



ORDER

Service connection for a bilateral wrist disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


